 



Exhibit 10.4(d)
FOURTH AMENDMENT TO LOAN AGREEMENT
This Fourth Amendment to Loan Agreement (this “Amendment”) dated as of
March 13, 2007, but effective for certain purposes as of December 31, 2006, as
provided herein, is made among GMX Resources Inc., an Oklahoma corporation (the
“Borrower”), Capital One, National Association, a national banking association,
as administrative agent (the “Agent”), and Union Bank of California, N.A. and
Capital One, National Association, as Banks (the “Banks”), who agrees as
follows:
RECITALS
A. This Fourth Amendment to Loan Agreement pertains to that certain Amended and
Restated Loan Agreement (Line of Credit) dated as of June 7, 2006, among the
Borrower, the Agent and the Banks, as amended by the First Amendment dated as of
August 4, 2006, the Second Amendment dated as of August 14, 2006, and the Third
Amendment dated as of December 21, 2006 (as amended, the “Loan Agreement”). As
used in this capitalized terms used herein without definition herein shall have
the meanings provided in the Loan Agreement.
B. The Borrower, the Agent and the Banks desire to provide a one-time waiver of
a financial covenant, and amend the negative covenant regarding permitted
investments..
AGREEMENT
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Banks, the parties hereto hereby agree as follows:
ARTICLE 1.
AMENDMENT AND AGREEMENT
1.1 The Borrower has advised the Agent and the Banks that notwithstanding the
provisions of Subsection 5.15(a) of the Loan Agreement, requiring a minimum
current ratio be met as of the last day of each fiscal quarter, in fact the
Borrower’s financial condition failed to meet that requirement for the fiscal
quarter ended December 31, 2006. At the Borrower’s request, the Banks hereby
grant a one-time waiver of the minimum current ratio covenant in Subsection
5.15(a) for the fiscal quarter ended December 31, 2006. This waiver shall not be
a precedent for any subsequent requested waiver of this or any other covenant or
other provision of the Loan Agreement. Without limiting the preceding sentence,
the Borrower specifically acknowledges that the other financial covenant
requirements in Section 5.15 of the Loan Agreement for the fiscal quarter ended
December 31, 2006 (and thereafter), as well as the minimum current ratio
requirement for the fiscal quarter to end March 31, 2007 (and thereafter), are
not waived by the Banks.
1.2 Subsection 6.3(g) of the Loan Agreement is hereby amended and restated,
effective as of December 31, 2006, to read in its entirety as follows:
The Borrower’s ownership of equity interest in Endeavor, and in Diamond,
provided that the total amount of the Borrower’s investment (both debt and
equity) in Diamond at any one time (i) shall not exceed a maximum limit of
twenty five million ($25,000,000.00) dollars until December 31, 2007, and on and
after December 31, 2007 shall not exceed a maximum limit of fifteen million
($15,000,000.00) dollars and (ii) shall not consist of more than 50% equity.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 2.
ACKNOWLEDGMENT OF COLLATERAL
2.1 The Borrower hereby specifically reaffirms all of the Collateral Documents.
The Borrower hereby confirms and agrees that the Collateral Documents secure the
Loan Agreement as amended by this Amendment.
ARTICLE 3.
MISCELLANEOUS
3.1 The Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the execution of this Amendment)
that (i) all representations and warranties contained in the Loan Agreement and
the Collateral Documents are true and correct on and as of the date hereof as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) after giving effect to the waiver set forth in
Paragraph 1.1, no event has occurred and is continuing as of the date hereof
which constitutes a Default or Event of Default, (iii) there has not occurred
any material adverse change in the Collateral or other assets, liabilities,
financial condition, business operations, affairs or circumstances of the
Borrower and the Subsidiaries taken as a whole or any other facts, circumstances
or conditions (financial or otherwise) upon which a Bank has relied or utilized
in making its decision to enter into this Amendment, and (iv) there is no
defense, offset, compensation, counterclaim or reconventional demand with
respect to amounts due under, or performance of, the terms of the Notes and the
Loan Agreement. To the extent any such defense, offset, compensation,
counterclaim or reconventional demand or other causes of action by the Borrower
against the Agent or any Bank might exist, whether known or unknown, such items
are hereby waived by the Borrower.
3.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.
3.3 Borrower agrees to pay on demand all costs and expenses of the Agent and the
Banks in connection with the preparation, reproduction, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder (including the reasonable fees and expenses of counsel for the Agent).
In addition, Borrower shall pay any and all stamp or other taxes, recordation
fees and other fees payable in connection with the execution, delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder and agrees to hold Agent and the Banks harmless from and
against any all liabilities with respect to or resulting from any delay or
omission in paying such taxes or fees.

 

- 2 -



--------------------------------------------------------------------------------



 



3.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterpart taken together shall constitute one and the
same instrument. The parties specifically confirm their intent to be bound by
delivery of such signed counterparts by telecopier.
3.5 The provisions of this Amendment shall become effective if and when, and
only when, (i) each and every representation and warranty of Borrower contained
in this Amendment is true, complete and accurate, (ii) no event exists which
constitutes a Default, and (iii) the receipt by the Agent of a duly executed
counterpart of this Amendment. The Borrower hereby certifies by execution of
this Amendment that the foregoing conditions (i) and (ii) are satisfied and true
and correct.

 

- 3 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

                      BORROWER:   GMX RESOURCES INC.    
 
               
 
      By:   /s/ Ken L. Kenworthy
 
            Name: Ken L. Kenworthy, Sr.             Title: Executive Vice
President and CFO    
 
                    AGENT:   CAPITAL ONE, NATIONAL ASSOCIATION    
 
               
 
      By:   /s/ Eric Broussard
 
            Name: Eric Broussard             Title: Senior Vice President    
 
                    BANKS:   CAPITAL ONE, NATIONAL ASSOCIATION,             as a
Bank    
 
               
 
      By:   /s/ Eric Broussard
 
            Name: Eric Broussard             Title: Senior Vice President    
 
                        UNION BANK OF CALIFORNIA, N.A.    
 
               
 
      By:   /s/ Jarrod Bourgeois
 
            Name: Jarrod Bourgeois             Title: Vice President    

 

- 4 -